Citation Nr: 0842503	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  07-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Evaluation of hypesthesia, post operative, of the right 
lower lip, currently rated as non-compensable.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right hand 
disability.

4.  Entitlement to service connection for right wrist 
disability.

5.  Entitlement to service connection for a left wrist 
disability.

6.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to June 
1981 and from April 1982 to August 2004.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for a right 
hand condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypesthesia, post operative, of the right lower lip is 
currently manifested by numbness and a tingling sensation, 
assessed as sensor neuropathy of the right mandibular 
division of the trigeminal nerve.

2.  Hypertension is not currently shown.

3.  A right wrist disability is not currently shown.

4.  A left wrist disability is not currently shown.

5.  Tinnitus is due to service.



CONCLUSIONS OF LAW

1.  Hypesthesia, post operative, of the right lower lip with 
sensory neuropathy of the right mandibular division of the 
trigeminal nerve is 10 percent disabling.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 
8205-8207 (2008).
2.  Hypertension was not incurred in or aggravated by 
service, and may not be presumed to have been incurred 
therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  A right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).

4.  A left wrist disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

5.  Tinnitus was incurred in wartime service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Notice must be provided "at the 
time" that VA receives a completed or substantially complete 
application for VA-administered benefits.  Pelegrini at 119 
(2004).  This timing requirement applies equally to the 
initial-disability-rating and effective-date elements of a 
service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
January 2005 essentially complied with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until January 2007, after the 
initial rating decision, as part of the Statement of the 
Case.  This is error and presumed prejudicial to the 
appellant unless VA can demonstrate otherwise.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, the 
Board finds that there is no prejudice to the appellant in 
this timing error because the claim was subsequently 
readjudicated in July 2007, June 2008, and July 2008 before 
certification of the appeal to the Board.  VA sent the 
appellant a Supplemental Statements of the Case dated the 
same notifying him of the actions taken and evidence obtained 
or received.  As such, the appellant was afforded due process 
of law.

Moreover, the timing error was nonprejudicial because the 
notice the appellant received, combined with the information 
and assistance provided during the administrative appellate 
process, afforded him a meaningful opportunity to participate 
in the processing of his claim.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37, 46 (2008) (noting that the opportunity to 
develop a case during the adjudication of a claim, but before 
the final Board decision, may serve to render preadjudicatory 
notice error nonprejudicial); see also 38 U.S.C.A. 
§ 7261(b)(2) (stating that the Court reviews proceedings 
before the Secretary and the Board, taking into due account 
the rule of prejudicial error); Mlechick v. Mansfield, 503 
F.3d 1340, 1346 (Fed.Cir. 2007) (pre-decisional notices 
should be examined to determine whether any deficiency 
"affect[ed] the fundamental fairness of the adjudication"); 
Newhouse v. Nicholson, 497 F.3d 1298, 1301 (Fed.Cir. 2007) 
(concluding that the Court is required to examine whether 
errors by the Secretary are prejudicial and may review the 
entire record in doing so); Conway v. Principi, 353 F.3d 
1369, 1384 (Fed.Cir 2004) (noting the Court's duty to take 
due account of the rule of prejudicial error).

To substantiate a claim for increase, the evidence must show 
that the disability has worsened and adversely affected his 
employment and daily life.  See Vazquez-Flores, supra at 43.  
In this case, the claim for increase arises from a grant of 
service connection and the assignment of an initial 
evaluation.  The appellant was provided notice of the 
disability rating criteria in the January 2007 SOC.  He was 
specifically provided the diagnostic rating schedule for 
hypertension and paralysis of the trigeminal nerve.  He was 
again provided the diagnostic rating criteria for paralysis 
of the trigeminal nerve in June 2008.

Significantly, the appellant also was provided a May 2007 
medical examination and the medical report addresses the 
effect of his hypesthesia disability on his employment and 
daily living.  VA medical examination reports dated February 
2005 similarly address the effect of the claimed disabilities 
on employment and daily living.  Thus, the appellant was 
provided the criteria for higher disability rating than 
currently assigned, along with adequate information 
concerning the disability rating and effective date elements 
of his claims for service connection.  The Board notes that 
the appellant has been represented throughout his appeal by 
an accredited veterans service organization.  Based on the 
record as a whole, the appellant had a meaningful opportunity 
to participate in the processing of his claim, and any 
deficiency in the preadjudicatory notice he received was 
therefore nonprejudicial.  See Vazquez-Flores, supra; see 
also Mlechick, supra.  In the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records have been associated with the claims folder.  
Additionally, VA afforded the appellant VA examinations and 
the opportunity to appear for a hearing.  No hearing was 
requested.  The Board finds that there is no indication that 
there is any additional relevant evidence to be obtained 
either by the VA or by the appellant, and there is no other 
specific evidence to advise him to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA has done everything reasonably possible to assist the 
claimant.  Accordingly, appellate review may proceed without 
prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

I.  Evaluations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated 
twice for the same symptomatology as "such a result would 
over compensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different Diagnostic Codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged."  Hart v. Mansfield, 21 Vet. 
App. 505 (2007) (staged ratings are appropriate when the 
factual findings show distinct period where the service-
connected disability exhibits symptoms that would warrant 
different ratings.); see also Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history. 38 C.F.R. § 4.1.

In a June 2005 rating decision, the RO granted service 
connection for hypesthesia, post operative, of the right 
lower lip, at the noncompensable disability level under 
Diagnostic Code 8207.  Diagnostic Code 8207 provides a 10 
percent rating for moderate incomplete paralysis of the 
seventh (facial) cranial nerve, a 20 percent rating for 
severe incomplete paralysis, and a 30 percent rating for 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207.  A Note to Diagnostic Code 8207 
provides that ratings are dependent upon relative loss of 
innervation of facial muscles. The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is to be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.

The most recent examination disclosed that the nerve involved 
was the 5th nerve rather than the 7th nerve.  Since each 
evaluation requires moderate neuropathy in order to warrant a 
compensable evaluation, there is no prejudice to the 
appellant.

The appellant seeks a compensable (higher) evaluation.  The 
weight of the evidence supports the assignment of a 
compensable (10 percent) evaluation.  The evidence of record 
shows that his disability is wholly sensory with no 
functional impairment.  On VA examination in February 2005, 
the appellant complained of numbness and tingling of the 
right lower lip, but acknowledged that he still had 
significant feeling and normal movement of all the muscles of 
the right lower lip.  It was noted that the appellant had 
developed a "kind of facial movement that causes him to look 
slightly disfigured."  On VA cranial nerves examination in 
May 2007, the appellant reported similar complaints: numbness 
and tingling sensation of the right lower lip.  He denied any 
increase in symptoms from chewing, eating, sucking from a 
straw, and talking, but noted that kissing felt different as 
though his right lower jaw were thicker from numbness.  The 
appellant reported that he is repeatedly "puckering" which 
is distracting to himself and audiences in his capacity as a 
president of a company.  Clinical findings showed reduced 
sensation in the sensory distribution of the 3rd division of 
the right trigeminal nerve.  The appellant could retract both 
angles of the mouth, blow his cheeks, and whistle his lips.  
Lip movements were completely normal although the examiner 
noted that the appellant twisted his right lower lip to the 
left side "as if he is trying to relieve some tension in 
that area."  There was no real facial weakness.  The 
diagnoses were (1) numbness and tingling on the right side of 
the lower lip in the chin area, (2) sensory neuropathy of the 
right mandibular division of the trigeminal nerve, which is 
the 3rd division of the trigeminal nerve, and (3) the 7th 
cranial nerve is not affected and it is normal on both sides.  
The examiner commented as follows:

The patient's symptoms and signs are 
totally sensory in nature and there is no 
motor paralysis of the seventh cranial 
nerves on either side. The sensory 
reduction to pin-prick is limited to the 
third mandibular division of the right-
sided trigeminal or fifth cranial nerve.  
It does not affect the seventh cranial 
nerve.

In view of the above, the Board concludes that the evidence 
supports a 10 percent evaluation.  Whereas Diagnostic Code is 
primarily based upon loss of innervation of facial muscles, 
Code 8205 includes the relative degree of sensory 
manifestations.  The appellant has sensory neuropathy of the 
right lower lip, but retains full function.  As such, 
moderate incomplete paralysis, but no more is shown.  The 
Board considered "staged ratings."  However, there is no 
identifiable period of time since the effective date of 
service connection during which the disability warranted a 
rating higher than 0 percent evaluation.  Therefore, "staged 
ratings" are not applicable in this case.  The Board has 
further considered all other potentially applicable 
diagnostic codes in determining whether there is any basis 
for a compensable evaluation.  However, in the absence of 
disfigurement of the head, face, or neck, there is no basis 
for a compensable evaluation under Diagnostic Code 7800.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (disfigurement of the 
head, face, or neck with one characteristic of disfigurement 
warrants a 10 percent evaluation; disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation).  Facial movement causing the appellant to look 
slightly disfigured does not satisfy the criteria for a 
compensable evaluation based on disfigurement.

Accordingly, the claim is denied.  As a final note, the Board 
observes that the evidence does not reflect that the 
appellant's disability has caused marked interference with 
employment or required frequent inpatient hospitalization 
such that application of the regular schedular standards is 
rendered impracticable.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b) (1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338, 339 (1996).

II.  Service Connection

Initially, the Board notes the appellant did not engaged in 
combat and he does not assert that his claimed disorders are 
a result of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 C.F.R. § 
3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Cardiovascular-renal disease, including hypertension, and 
arthritis shall be considered to have been incurred in or 
aggravated by service although not otherwise established 
during the period of service if manifested to a compensable 
degree within one year following service in a period of war 
or following peacetime service on or after January 1, 1947.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. 
§§ 3.307(a) (3), 3.309(a).

The appellant seeks service connection for hypertension, a 
bilateral wrist condition, and tinnitus.  On VA Form 21-526, 
the appellant reported onset of bilateral wrist and right 
middle finger disability in 1998, and no date of onset or 
treatment for hypertension or tinnitus.



Hypertension

A review of the service medical records associated with the 
appellant's more than 20 years of service reflects only 
isolated blood pressure findings greater than 140/90 during 
medical treatment, whereas his blood pressure readings were 
consistently below 140/90 on his regular physical 
examinations throughout service.  Service medical records are 
silent for any diagnosis of hypertension.  Report of service 
separation/retirement examination dated August 2004 reflects 
a blood pressure reading for 126/74.  On the medical history 
portion, the appellant denied high or low blood pressure.  
Clinical evaluation showed normal heart and vascular system.

In February 2005, a VA examination was conducted.  The 
examiner noted that the appellant was not currently on anti-
hypertensive medication.  After a three-day blood pressure 
reading, the examiner concluded that hypertension was not 
shown.  The readings were as follows:

Day 1:  140/88, 134/86, 132/86
Day 2:  139/88, 139/83, 138/77
Day 3:  139/92, 129/72, 136/74

In a May 2006 statement, the appellant argued that he 
monitored his blood pressure regularly and that it hovered in 
the range of 130/85 to 160/95.

In weighing the evidence of record, the Board concludes that 
the preponderance of the evidence is against service 
connection for hypertension.  Competent evidence showing 
hypertension has not been presented.  The appellant is not 
competent to diagnose hypertension as he is not a skilled 
medical person.  Apart from the appellant's statements 
alleging the existence of hypertension, no other evidence of 
hypertension has been presented.  Moreover, a skilled medical 
profession determined that hypertension was not established 
based on a 3-day record of blood pressure readings.  The 
Board assigns greater probative value to the opinion of the 
medical professional that hypertension is not shown.  As 
such, the Board finds that the claimed disability is not 
shown.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the appellant 
currently has the disability for which benefits are being 
claimed.  Absent such evidence, the claim must be denied.  As 
the evidence is not in equipoise, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert 
supra.


Bilateral Wrist Disorder

Service medical records reflect that, on service 
separation/retirement examination in August 2004, the 
appellant reported having swollen or painful joints and 
indicated to the examiner that he had hand/middle finger 
pain.  There was no mention of the wrists.  Clinical 
evaluation was normal.

On VA examination in February 2005, the appellant reported 
weakness in his right middle finger, and non-specific 
complaints related to his wrists (discomfort).  The examiner 
stated that there was no history of injury or treatment for 
the wrists, and that examination was normal.  The examiner 
further stated that there was no functional impairment, or 
clinical findings for swelling, effusion, or crepitation.  
Bilaterally, the range of motion was 85 degrees on extension, 
80 degrees on flexion, 20 degrees on radial deviation, 45 
degrees on ulnar deviation, 90 degrees on supination, and 70 
degrees of pronation.  Active and passive range of motion was 
without pain.

In a May 2008, the appellant complained of limitation of 
motion in the wrists.

In weighing the evidence record, the Board concludes that the 
preponderance of the evidence is against service connection 
for right and left wrist disability.  Competent evidence has 
not been presented attributing a right or left wrist 
disability to a disease or injury incurred in service.  
Service medical records show no disability of either wrist on 
separation/retirement examination in August 2004 and the 
appellant reports no injury or treatment in service.  He 
further reports no treatment post service for wrist problems 
and only non-specific complaints on recent VA examination.  
As such, the Board assigns greater probative value to the 
February 2005 VA examination report, which show no current 
disability of either wrist.  As such, the Board finds that 
the claimed disability is not shown.  Evidence must show that 
the appellant currently has the disability for which benefits 
are being claimed.  See Degmetich, supra.  Absent such 
evidence, the claim must be denied.  As the evidence is not 
in equipoise, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert supra.

Tinnitus

While the appellant reports tinnitus, he does not indicate 
date of onset or treatment.  Service medical records are 
silent for complaints of tinnitus.  The appellant 
specifically denied ringing ears on periodic examination in 
November 2002.  There were no complaints of ringing ears 
during his ear and audiological examination at 
discharge/retirement in August 2004.  On VA audiological 
examination in May 2007, the appellant reported that he 
worked as an aviation supply officer in the Navy and was 
exposed to planes on the flight decks.  He reported using 
hearing protection.  The appellant also reported post service 
noise exposure from firing guns as a right-handed shooter 
with hearing protection.  He indicated that tinnitus began 
between 5 and 10 years earlier.  Evaluation showed hearing 
within normal limits, and no hearing loss disability as 
defined by VA (38 C.F.R. § 3.385).  The examiner reported 
"The most likely cause of the tinnitus is unknown."

After carefully reviewing all evidence of record, the Board 
finds that the evidence supports the claim for service 
connection for tinnitus.  The appellant is competent to 
report having symptoms of tinnitus in service.  We also note 
that he filed his claim for tinnitus the day after his 
separation from service.  We are unprepared to state that the 
veteran developed tinnitus hours after separation and that 
such tinnitus is unrelated to service.




ORDER

A 10 percent evaluation for hypesthesia, post operative, of 
the right lower lip (sensory neuropathy of the right 
mandibular trigeminal nerve) (Diagnostic Code 8205) is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.

Service connection for hypertension is denied

Service connection for right wrist disability is denied.

Service connection for a left wrist disability is denied.

Service connection for tinnitus is granted.


REMAND

A review of the record reflects that, on VA examination in 
February 2005, the appellant reported weakness in his right 
middle finger.  By history, the appellant had a "minor" 
jamming-type injury to his right middle finger during a 
volleyball game.  He denied fracture, dislocation, or 
treatment.  The appellant indicated that he had weakness of 
the right and left ring fingers as well.  He reported 
difficulty with activities like opening a jar, but denied any 
difficulty with usual occupational activities.  He related 
the weakness to his elbow pain.  He did not report any 
particular pain.  Examination of the hands and fingers was 
completely normal.  There was no painful motion; there was 
full range of motion.  An x-ray study reflects normal 
findings.  The examiner indicated that he was unable to 
identify any significant orthopedic abnormality and that, 
while he may have had a minor sprain injury from volleyball, 
he did "not manifest any significant abnormality other than 
the noted weakness of strength."  With respect to the 
wrists, the examiner stated that there was no history of 
injury or treatment, and that examination was normal.

In a May 2006, the appellant reported that his weakness of 
the right hand was worsening and he complained of limitation 
of motion in the wrists along with pain flexing the thumbs.  
In March 2007, the appellant reported that he was recently 
evaluated for right hand, middle and ring finger, problems at 
the Navy Branch Clinic (Naval Air Station North Island) and 
diagnosed with arthritis.  These treatment records have not 
been obtained.

In view of the recent disclosure of medical treatment, and 
mindful of VA's duty to assist claimants in the development 
of their claims, the Board believes remand is necessary.  VA 
should obtain all treatment records from the Navy Branch 
Clinic (Naval Air Station North Island).

This case is REMANDED for the following action:

1.  All treatment records located at the 
Navy Branch Clinic (Naval Air Station 
North Island) for the appellant should be 
obtained and associated with the claims 
folder.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


